Citation Nr: 0500516	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-11 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has forfeited eligibility for VA 
benefits under 38 U.S.C.A. § 6103(a) (West 2002).


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran was a POW from April 1942 to December 1942.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 forfeiture decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  In March 2000 the veteran submitted a sworn affidavit 
from two individuals purporting to have been confined 
together with the veteran as fellow POWs in [REDACTED], , 
[REDACTED], [REDACTED], 
2.  The veteran did not know the affiants at any time during 
his confinement as a POW, and the veteran knowingly submitted 
the affidavit for the purpose of obtaining VA benefits.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. §§ 
5107, 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims folder reveals that the veteran was informed of 
the statutory basis for forfeiture actions, and of the 
evidence considered by the RO in initiating a forfeiture of 
his VA benefits.  The veteran was notified of a proposed 
forfeiture action which included the reasons and bases 
supporting such action.  The veteran has submitted statements 
in his support, and all known and available evidence relevant 
to this forfeiture action has been collected for review, and 
the evidence on file does not show and the veteran does not 
contend that there is any additional evidence relevant to 
this appeal which has not been collected for review.  The 
Board finds that there is no reasonable likelihood that any 
additional evidence is available with respect to the issue of 
forfeiture, and the veteran has been informed of the evidence 
which he must present and the evidence which VA would collect 
on his behalf.  The duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the RO properly followed the 
procedures for proposing and obtaining a declaration of 
forfeiture in accordance with 38 C.F.R. § 3.905.

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

In August 1998 the veteran submitted a claim for service 
connection for disabilities attributable to his POW 
experience, including beriberi heart disease.  An August 1999 
rating decision denied the veteran's claim.

In March 2000, the veteran submitted signed a sworn, joint 
affidavit (dated February 4, 2000) made by two individuals 
purporting to be the veteran's service comrades.  This 
affidavit reported that the veteran personally had been 
confined as a POW (at [REDACTED],[REDACTED], [REDACTED],  ) with the 
affiants and that the veteran had experienced hardships which 
included localized edema and swelling in the joints of the 
lower extremities.

A field examination was later requested and conducted in 
December 2000.  This investigation included an interview with 
the veteran which resulted in the completion of a signed and 
sworn deposition.  The veteran's deposition reported that he 
had been a POW but that he did not know the affiants at any 
time during or after military service.  He also admitted that 
he had read the February 4, 2000 affidavit prior to 
personally submitting it to VA and was aware of the 
affidavit's contents.

The co-signers of the affidavit in question were interviewed 
and they essentially admitted that they had not know the 
veteran while imprisoned as a POW or anytime thereafter.

All evidence on file was presented to the director of the VA 
Compensation and Pension Service who issued the September 
2001 forfeiture decision at issue in this appeal.  A 
Statement of the case was issued in July 2002, and in August 
2002 the veteran submitted his substantive appeal in which he 
essentially stated that he was a true POW and that his 
"fixer" had "fixed" the February 2000 sworn affidavit.  
The veteran has also indicated that the false affidavit and 
the claims filing had been essentially handled by his 
daughter "in a topsy-turvy manner."

The Board finds that the evidence on file shows beyond a 
reasonable doubt that the veteran knowingly submitted an 
affidavit that he knew to be false in pursuit of his  claim 
for VA benefits.  The veteran and the co-affiants have 
testified that they had absolutely no knowledge of each other 
while serving as POWs.  As such, they could not possibly have 
provided statements about the veteran's physical condition 
while serving as a POW.  As such, the veteran knew that the 
signers of the affidavit did not know him and could not have 
given firsthand accounts of his circumstances as a POW.  The 
Board finds it particularly noteworthy that the December 2000 
sworn deposition, taken early in the investigation process, 
clearly reflects that the veteran knowingly and willingly 
submitted the February 2000 affidavit in pursuit of VA 
benefits.

In short, the statutory criteria for forfeiture of the 
appellant's rights, claims, and benefits under the laws 
administered by VA have been met beyond a reasonable doubt.


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


